Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application #16/456,368 filed on 06/28/2019 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which Claims 1-20 are rejected under 35 U.S.C. 103.  

Claim Objections
Regarding Claim 16, this claim is objected to for what appears to be a typographical error.  This claim recites “wherein one or more processors” in Line(s) 8, this appears to be a typographical error, for the purposes of this examination, the examiner construes this phrase to read as “wherein the one or more processors”.

the one or more processors” in Line(s) 2.  There are multiple mentions of a “one or more processors” in Claim 19 or its preceding parent claims before the appearance of the limitation “the one or more processors” in Line(s) 2.  This objection to Claim 19 will be withdrawn if the applicant chooses to accept the examiner’s construence explained in the objection to Claim 16 above.

Regarding Claim 20, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the one or more processors” in Line(s) 2.  There are multiple mentions of a “one or more processors” in Claim 20 or its preceding parent claims before the appearance of the limitation “the one or more processors” in Line(s) 2.  This objection to Claim 20 will be withdrawn if the applicant chooses to accept the examiner’s construence explained in the objection to Claim 16 above.

Appropriate correction is required.

Prior Art Rejections - 35 USC § 102 and/or 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 7-13, 15-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over “SHEN et al. CN 103049710 A” in view of “Xilinx Virtex-5 Family Overview”.  “Xilinx Virtex-5 Family Overview” is provided by applicant in applicant’s IDS filed on 08/18/2020.

Regarding Claim 1:
It is an apparatus claim corresponding to the medium claim of claim 9.  Therefore, claim 1 is rejected with the same rationale as applied against claim 9 below.

Regarding Claim 2:
It is an apparatus claim corresponding to the medium claim of claim 10.  Therefore, claim 2 is rejected with the same rationale as applied against claim 10 below.
Regarding Claim 3:
It is an apparatus claim corresponding to the medium claim of claim 11.  Therefore, claim 3 is rejected with the same rationale as applied against claim 11 below.

Regarding Claim 4:
It is an apparatus claim corresponding to the medium claim of claim 12.  Therefore, claim 4 is rejected with the same rationale as applied against claim 12 below.

Regarding Claim 5:
It is an apparatus claim corresponding to the medium claim of claim 13.  Therefore, claim 5 is rejected with the same rationale as applied against claim 13 below.

Regarding Claim 7, most of the limitations of this claim have been noted in the rejection of Claim 3.  Applicant is directed to the rejection of Claim 3 above.  In addition, the combination of SHEN et al. and Xilinx Virtex-5 Family Overview discloses:
The apparatus of claim 3, wherein the signature verification engine is to receive a hash of a bitstream for verification [(SHEN et al. Par 34 Lines 1-2) where SHEN et al. teaches providing a hash of the bit stream value of part of the elliptic curve system parameter].

Regarding Claim 8:
It is an apparatus claim corresponding to the medium claim of claim 15.  Therefore, claim 8 is rejected with the same rationale as applied against claim 15 below.

Regarding Claim 9, SHEN et al. discloses:
One or more non-transitory computer-readable storage mediums having stored thereon executable computer program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising [(SHEN et al. Par 154 Lines 1-9) where SHEN et al. teaches that the instant invention includes processors executing program code stored on a computer readable medium]:
configuring a reconfigurable circuit device to operate as a signature verification engine for a bit stream [(SHEN et al. Par 6 Lines 1-4; Par 27 Lines 2-5) where SHEN et al. teaches a reconfigurable circuit device of an FPGA (field programmable gate array] that functions as a signature verification engine for a bit stream of parameter bits and data bits received from an external system or device, along with the actual configuring or programming of the FPGA reconfigurable circuit device for a preferred digital signature algorithm], the reconfigurable circuit device including a digital signal processing (DSP) block and a plurality of logic elements (LEs) [(SHEN et al. Par 6 Lines 1-12; Par 14 Lines 1-2; Par 56 Lines 1-4; Par 154 Lines 1-5) where SHEN et al. teaches that the FPGA that functions as a digital signature verification engine comprises three main logic blocks: a system bus interface, an operational unit which itself contains the digital signature verification logic including a digital signal processing (DSP) block, and a controller that interfaces between the system bus interface and the operational unit. Thus requiring multiple or a plurality of individual logic segments or elements to be configured in the FPGA to create these three main logic blocks.  Also taught is that a digital signal processing (DSP) block is utilized in replacing logic blocks for items including a multipler];
generating a hash of a bit stream [(SHEN et al. Par 34 Lines 1-2) where SHEN et al. teaches generating a hash of a bit stream]; and
performing a signature verification for the bit stream utilizing the signature verification engine [(SHEN et al. Par 6 Lines 1-12) where SHEN et al. teaches performing a signature verification for a bit stream of parameter bits and data bits received from an external system or device utilizing the signature verification engine inside the FPGA];
wherein the signature verification engine includes a hybrid multiplication unit, the hybrid multiplication unit combining a set of the plurality of LEs and a set of the plurality of DSPs to multiply operands for the signature verification [(SHEN et al. Par 145 Lines 3-7; Par 154 Lines 1-5) where SHEN et al. teaches a hybrid multiplication unit within the signature verification engine that includes at least one DSP block out of what are normally multiple available DSP slices or blocks in an FPGA, along with logic parts needed out of the multiple or a plurality of individual logic segments or elements available in the FPGA to provide support functions to the DSP multiplier, including adder optimization and an integrated toolbox].

SHEN et al. does not appear to explicitly disclose:
the FPGA including a plurality of digital signal processing (DSP) blocks

However, Xilinx Virtex-5 Family Overview discloses:
the FPGA including a plurality of digital signal processing (DSP) blocks [(Xilinx Virtex-5 Family Overview Page 1, Par 1, Lines 3-4, 13; Page 2, Table 1, Column 5-DSP48E Slices) where Xilinx Virtex-5 Family Overview teaches that in a commonly used in industry FPGA family like the Xilinx Virtex-5, various sized FPGAs in the Xilinx Virtex-5 Family can have between 24 to 1056 DSP Slices or Blocks, with all of the Xilinx Virtex-5 FPGAs having available multiple or a plurality of DSPs Slices or Blocks].

SHEN et al. and Xilinx Virtex-5 Family Overview are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area,”.  Namely, they are both from the field of “hardware circuits designed to be configured in FPGAs”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of SHEN et al. and the teachings of Xilinx Virtex-5 Family Overview by providing a commonly used in industry FPGA family like the Xilinx Virtex-5, where various sized FPGAs in the Xilinx Virtex-5 Family can have between 24 to 1056 DSP Slices or Blocks, with all of the Xilinx Virtex-5 FPGAs having available multiple or a plurality of DSPs Slices or Blocks as taught by Xilinx Virtex-5 Family Overview in the teaching described by SHEN et al.
The motivation for doing so would be to increase the usability and flexibility of SHEN et al. by providing a commonly used in industry FPGA family like the Xilinx Virtex-5, where various sized FPGAs in the Xilinx Virtex-5 Family can have between 24 to 1056 DSP Slices or Blocks, with all of the Xilinx Virtex-5 FPGAs having available multiple or a plurality of DSPs Slices or Blocks as taught by Xilinx Virtex-5 Family Overview in the teaching described by SHEN et al. so as to provide industry standard capability in the FPGA that the instant application is based on.

Regarding Claim 10, most of the limitations of this claim have been noted in the rejection of Claim 9.  Applicant is directed to the rejection of Claim 9 above.  In addition, the combination of SHEN et al. and Xilinx Virtex-5 Family Overview discloses:
The one or more mediums of claim 9, wherein the reconfigurable circuit device is one of an FPGA (Field Programmable Gate Array) or CPLD (Complex Programmable Logic Device) [(SHEN et al. Par 6 Lines 1-4; Par 27 Lines 2-5) where SHEN et al. teaches a reconfigurable circuit device of an FPGA (field programmable gate array] that functions as a signature verification engine for a bit stream of parameter bits and data bits received from an external system or device, along with the actual configuring or programming of the FPGA reconfigurable circuit device for a preferred digital signature algorithm].

Regarding Claim 11, most of the limitations of this claim have been noted in the rejection of Claim 9.  Applicant is directed to the rejection of Claim 9 above.  In addition, the combination of SHEN et al. and Xilinx Virtex-5 Family Overview discloses:
The one or more mediums of claim 9, wherein configuring the reconfigurable circuit device to operate as a signature verification engine for a bit stream includes configuring the reconfigurable circuit device to operate as an ECDSA (Elliptic Curve Digital Signature Algorithm) engine [(SHEN et al. Par 6 Lines 1-4; Par 9 Lines 1-18; Par 27 Lines 2-5) where SHEN et al. teaches a reconfigurable circuit device of an FPGA (field programmable gate array] that functions as a signature verification engine for a bit stream of parameter bits and data bits received from an external system or device, along with the actual configuring or programming of the FPGA reconfigurable circuit device for a preferred digital signature algorithm including an ECDSA (Elliptic Curve Digital Signature Algorithm) engine].

Regarding Claim 12, most of the limitations of this claim have been noted in the rejection of Claim 11.  Applicant is directed to the rejection of Claim 11 above.  In addition, the combination of SHEN et al. and Xilinx Virtex-5 Family Overview discloses:
The one or more mediums of claim 11, wherein the instructions include instructions for: iterating a calculation a plurality of times with the hybrid multiplication unit to generate a product of a multiplication operation [(SHEN et al. Par 143 Lines 1-4; Par 145 Lines 3-7; Par 154 Lines 1-5) where SHEN et al. teaches a hybrid multiplication unit within the signature verification engine that includes at least one DSP block out of what are normally multiple available DSP slices or blocks in an FPGA, along with logic parts needed out of the multiple or a plurality of individual logic segments or elements available in the FPGA to provide support functions to the DSP multiplier, including adder optimization and an integrated toolbox, with the hybrid multiplication unit utilized in a multiply-accumulate or iterative mode of operation].

Regarding Claim 13, most of the limitations of this claim have been noted in the rejection of Claim 12.  Applicant is directed to the rejection of Claim 12 above.  In addition, the combination of SHEN et al. and Xilinx Virtex-5 Family Overview discloses:
The one or more mediums of claim 12, wherein the hybrid multiplication unit is to perform multiplication for Galois field computations [(SHEN et al. Par 33 Lines 1-3; Par 145 Lines 3-7; Par 154 Lines 1-5) where SHEN et al. teaches a hybrid multiplication unit within the signature verification engine that includes at least one DSP block out of what are normally multiple available DSP slices or blocks in an FPGA, along with logic parts needed out of the multiple or a plurality of individual logic segments or elements available in the FPGA to provide support functions to the DSP multiplier, including adder optimization and an integrated toolbox, with the hybrid multiplication unit utilized in performing finite field or Galois field operations].

Regarding Claim 15, most of the limitations of this claim have been noted in the rejection of Claim 11.  Applicant is directed to the rejection of Claim 11 above.  In addition, the combination of SHEN et al. and Xilinx Virtex-5 Family Overview discloses:
The one or more mediums of claim 11, wherein configuring the reconfigurable circuit device to operate as a signature verification engine for a bit stream includes providing curve parameters, a public key, and a signature for the signature verification engine [(SHEN et al. Par 6 Lines 1-4; Par 9 Lines 1-18; Par 27 Lines 2-5; Par 8 Lines 4-6; Par 33 Line 1; Par 35 Line 1) where SHEN et al. teaches a reconfigurable circuit device of an FPGA (field programmable gate array] that functions as a signature verification engine for a bit stream of parameter bits and data bits received from an external system or device, along with the actual configuring or programming of the FPGA reconfigurable circuit device including providing elliptic curve parameters, a public key, and a signature to the signature verification engine].

Regarding Claim 16:
It is a system claim corresponding to the medium claim of claim 9.  Therefore, claim 16 is rejected with the same rationale as applied against claim 9 above.  In addition, the combination of SHEN et al. and Xilinx Virtex-5 Family Overview discloses:
A computing system comprising: dynamic random access memory (DRAM) for storage of data [(SHEN et al. Par 15 Lines 6-7) where SHEN et al. teaches a generic computer, of which it is clearly understood to one of normal skill in the art in industry that a generic computer obviously contains dynamic random access memory (DRAM) for storage of data]; and
an FPGA (Field Programmable Gate Array) [(SHEN et al. Par 6 Lines 1-4) where SHEN et al. teaches a FPGA (Field Programmable Gate Array)], the FPGA including: a block random access memory (BRAM) [(Xilinx Virtex-5 Family Overview Page 1, Par 1, Lines 3-4; Page 2, Table 1, Column 5-36Kb RAM Blocks) where Xilinx Virtex-5 Family Overview teaches that in a commonly used in industry FPGA family like the Xilinx Virtex-5, various sized FPGAs in the Xilinx Virtex-5 Family can have between 32 to 516 36Kb RAM Blocks, with all of the Xilinx Virtex-5 FPGAs having available multiple or a plurality of RAM Blocks, with the same motivation to combine Xilinx Virtex-5 Family Overview with SHEN et al. as described in the rejection of Claim 9],
the FPGA as an ECDSA (Elliptic Curve Digital Signature Algorithm) engine for signature verification of a bit stream [(SHEN et al. Par 6 Lines 1-4; Par 9 Lines 1-18) where SHEN et al. teaches a FPGA (Field Programmable Gate Array) utilizing an Elliptic Curve Digital Signature Algorithm for a bit stream of parameter bits and data bits].

Regarding Claim 17:
It is a system claim corresponding to the medium claim of claim 12.  Therefore, claim 17 is rejected with the same rationale as applied against claim 12 above.

Regarding Claim 18:
It is a system claim corresponding to the medium claim of claim 13.  Therefore, claim 18 is rejected with the same rationale as applied against claim 13 above.

Regarding Claim 20:
It is a system claim corresponding to the medium claim of claim 15.  Therefore, claim 20 is rejected with the same rationale as applied against claim 15 above.

Claim(s) 6, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over “SHEN et al. CN 103049710 A” in view of “Xilinx Virtex-5 Family Overview” and further in view of Carroll et al. US Patent Number 4,322,846.  “Xilinx Virtex-5 Family Overview” is provided by applicant in applicant’s IDS filed on 08/18/2020.

Regarding Claim 6:
It is an apparatus claim corresponding to the medium claim of claim 14.  Therefore, claim 6 is rejected with the same rationale as applied against claim 14 below.

Regarding Claim 14, the combination of SHEN et al. and Xilinx Virtex-5 Family Overview discloses:
The one or more mediums of claim 11, wherein the reconfigurable circuit device further includes a block random access memory (BRAM), and wherein configuring the reconfigurable circuit device to operate as a signature verification engine for a bit stream [(SHEN et al. Par 6 Lines 1-4; Par 9 Lines 1-18; Par 27 Lines 2-5; Par 8 Lines 4-6; Par 33 Line 1) where SHEN et al. teaches a reconfigurable circuit device of an FPGA (field programmable gate array that functions as a signature verification engine for a bit stream of parameter bits and data bits received from an external system or device] [(Xilinx Virtex-5 Family Overview Page 1, Par 1, Lines 3-4; Page 2, Table 1, Column 5-36Kb RAM Blocks) where Xilinx Virtex-5 Family Overview teaches that in a commonly used in industry FPGA family like the Xilinx Virtex-5, various sized FPGAs in the Xilinx Virtex-5 Family can have between 32 to 516 36Kb RAM Blocks, with all of the Xilinx Virtex-5 FPGAs having available multiple or a plurality of RAM Blocks].

the combination of SHEN et al. and Xilinx Virtex-5 Family Overview does not appear to explicitly disclose:
includes configuring two memory blocks in the BRAM for duplicate data entries

However, Carroll et al. discloses:
includes configuring two memory blocks in the BRAM for duplicate data entries [(Carroll et al. Column 6 Lines 55-62) where Carroll et al. teaches that two parallel BRAMs are configured to be loaded identically or contain duplicate data entries].

SHEN et al., Xilinx Virtex-5 Family Overview, and Carroll et al. are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area,”.  Namely, they are all from the field of “hardware circuit configuration”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of SHEN et al. and Xilinx Virtex-5 Family Overview and the teachings of Carroll et al. by providing two parallel BRAMs that are configured to be loaded identically or contain duplicate data entries as taught by Carroll et al. in the teaching described by SHEN et al. and Xilinx Virtex-5 Family Overview.
The motivation for doing so would be to increase the usability and flexibility of SHEN et al. and Xilinx Virtex-5 Family Overview by providing two parallel BRAMs that are configured to be loaded identically or contain duplicate data entries as taught by Carroll et al. in the teaching described by SHEN et al. and Xilinx Virtex-5 Family Overview so as to provide an increase in system speed [(Carroll et al. Column 6 Lines 60-62)].

Regarding Claim 19:
It is a system claim corresponding to the medium claim of claim 14.  Therefore, claim 19 is rejected with the same rationale as applied against claim 14 above.
In addition, the combination of SHEN et al., Xilinx Virtex-5 Family Overview, and Carroll et al. discloses:
configuring the FPGA as an ECDSA engine [(SHEN et al. Par 6 Lines 1-4; Par 9 Lines 1-18; Par 27 Lines 2-5; Par 8 Lines 4-6; Par 33 Line 1) where SHEN et al. teaches a reconfigurable circuit device of an FPGA (field programmable gate array that functions as a signature verification engine for a bit stream of parameter bits and data bits received from an external system or device configured to utilize an Elliptic Curve Digital Signature Algorithm].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liew - US_20170328951_A1_I: Liew teaches embedded circuitry for digital signal processor validation.
Tung et al - US_6675337_B1_I: Tung teaches circuit design for built in self-test circuitry.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272- 8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498